NO. 12-20-00188-CV

                            IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                        TYLER, TEXAS

DEBE OLSON,                                           §       APPEAL FROM THE 333RD
APPELLANT

V.

JOHN GIRARDI, INDIVIDUALLY,
GIRARDI KEESE LP, JOHN                                §       JUDICIAL DISTRICT COURT
NOCKLEBY, LOYOLA LAW SCHOOL,
ROBERT GERSTEIN,
INDIVIDUALLY, DENNIS REICH
INDIVIDUALLY REICH AND
BINSTOCK LLP,
APPELLEES                                             §       HARRIS COUNTY, TEXAS

                                     MEMORANDUM OPINION
                                         PER CURIAM
        This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. 1 See TEX. R. APP. P. 42.3(c).
        A party who is not excused by statute or the appellate rules from paying costs must pay--
at the time an item is presented for filing--whatever fees are required by statute or Texas
Supreme Court order. TEX. R. APP. P. 5. An appellate court may enforce Rule 5 by any order
that is just. Id. After giving ten days’ notice, an appellate court may dismiss an appeal because
the appellant failed to comply with a requirement of the appellate rules, a court order, or a notice
from the clerk requiring a response or other action within a specified time. TEX. R. APP. P.
42.3(c).



        1
          Pursuant to a docket equalization order issued by the Supreme Court of Texas on July 30, 2020, this
appeal has been transferred to this Court from the First Court of Appeals in Houston, Texas.




                                                     1
         On July 27, 2020, Appellant, Debe Olson, was notified that the filing fee in this appeal is
due and that the appeal would be subject to dismissal if not paid within twenty days of the July
27 notice, unless Appellant was exempt from paying the filing fee or established an inability to
pay the filing fee. See TEX. R. APP. P. 5. On August 18, Appellant was informed that the filing
fee had not been paid and the appeal may be dismissed unless Appellant paid the filing fee on or
before August 28. See TEX. R. APP. P. 42.3(c). The date for remitting the filing fee passed, and
Appellant has not paid the fee or otherwise shown that Appellant is excused from paying the fee.
         Because Appellant failed, after notice, to comply with Rule 5, the appeal is dismissed.
See TEX. R. APP. P. 42.3(c). All pending motions are overruled as moot.
Opinion delivered October 21, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 21, 2020


                                         NO. 12-20-00188-CV


                           DEBE OLSON,
                             Appellant
                                 V.
   JOHN GIRARDI, INDIVIDUALLY, GIRARDI KEESE LP, JOHN NOCKLEBY,
 LOYOLA LAW SCHOOL, ROBERT GERSTEIN, INDIVIDUALLY, DENNIS REICH
              INDIVIDUALLY REICH AND BINSTOCK LLP,
                             Appellees


                                Appeal from the 333rd District Court
                         of Harris County, Texas (Tr.Ct.No. 2019-34518)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                      3